Citation Nr: 1312726	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression disorder and anxiety disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and cognitive disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for residuals of dental trauma, to include loss of teeth.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for loss of sense of smell.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The record shows that the Veteran was scheduled for his requested hearing before a Veterans Law Judge by live videoconference in October 2012, but that he did not report and no good cause has been shown.  His request for a Board hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

Previously, the RO adjudicated the Veteran's claims of entitlement to service connection for a cognitive disorder and entitlement to service connection for residuals of TBI as separate claims.  However, a January 2011 private psychological evaluation report indicated that the Veteran's currently diagnosed cognitive disorder was residuals of a TBI.  To that effect, it was noted that the Veteran had most of the common psychological symptoms from a TBI, to include difficulty with attention and concentration, being easily distracted, memory problems, confusion, preservation, impulsivity, deficits in speed of processing information and language processing, emotional lability, lack of motivation, irritability, aggression, depression, and disinhibition.  Based on the foregoing, the Board recharacterized the issues on appeal as captioned above.

In a November 2012 informal hearing presentation, the Veteran's representative listed the issue of entitlement to service connection for sinusitis but this issue is not currently on appeal.  To the extent the Veteran is raising the claim of entitlement to service connection for sinusitis, it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran claims PTSD based on a personal assault in service.  Specifically, he has reported that while in basic training, he was assaulted by four drill sergeants in December 1974.  To that effect, the Veteran's mother submitted a statement dated August 2008 in which she recounted getting a telephone call from the Veteran in service in which he indicated that he was attacked by several drill sergeants.  Service personnel records dated January 1975 also described the Veteran as having a poor attitude toward military authority and his peers, being uncooperative with drill sergeants, and being a disruptive influence in the platoon.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2012).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent a July 2008 letter by VA, this letter does not comply with the above elements of a personal assault case.  There are specific notice and development requirements in a PTSD claim based on personal assault and the RO must ensure that it is in full compliance with these requirements.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).

Furthermore, the record includes a diagnosis of PTSD as reflected in a January 2011 private psychological evaluation by Dr. Mary Conner.  Dr. Conner indicated that on the PTSD checklist, the Veteran had extensive PTSD symptoms; clearly had PTSD to a severe level; and that the Veteran was quite clear about his flashbacks.  Dr. Conner noted based on the assessment, the Veteran had significant PTSD symptoms that impacted him on a daily basis, was severely depressed, had numerous cognitive problems, did not have any type of bipolar issues, and had psychotic experiences from depression but did not seem to be delusional or suffer from schizophrenia.  However, the January 2011 diagnosis, while multi-axial, does not address whether the Veteran meets the specific criteria for PTSD, in particular, the stressor criteria.  Dr. Conner did not address the specific stressors on which the PTSD diagnosis was based.  Furthermore, the PTSD diagnosis was not supported by analysis of whether other criteria of reexperiencing, avoidance or increased arousal, were met, as described in the DSM-IV.  The report does not show that the Veteran reported any PTSD-specific symptoms other than flashbacks; however, it does not refer to any traumatic incident concerning which the Veteran had flashbacks.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, on remand, a new VA examination should be conducted to ascertain whether the Veteran has PTSD associated with the claimed in-service personal assault.

TBI

The January 2011 private psychology evaluation report noted the Veteran's history of numerous head injuries including being knifed in the head, clear difficulties reading and writing, and numerous emotional problems that could partially be a result of his head injuries.  The private psychologist opined that many of the Veteran's psychological problems were complicated by his brain functioning.  Specifically, it was noted that the Veteran was severely affected by a majority of the common psychological symptoms from a TBI, to include difficulty with attention and concentration, being easily distracted, memory problems, confusion, preservation, impulsivity, deficits in speed of processing information and language processing, emotional lability, lack of motivation, irritability, aggression, depression, and disinhibition.  Based on the evaluation, the Veteran's cognitive functioning was well below his chronological age and he had reading difficulties, could not communicate well when writing, and had memory loss, and the resulting diagnosis was cognitive disorder, not otherwise specified.

To that effect, the Veteran claims that he was stabbed in the head during training while in service.  The record also reflects other post-service head injuries.  In August 2008, the Veteran sustained a blunt head injury when he was a victim of an assault and robbery incident.  In an October 2010 VA treatment report, the Veteran complained of left-sided occipital headache and reported that his symptoms started about 3 to 4 months previously status post a fall in the bathroom, in which his head hit against the wall.  Additionally, in a November 2010 VA treatment report, the Veteran reported possible post-concussive symptoms from accident on June 25, 2010 where he was hit by a car while riding a bike.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran is competent to provide lay evidence regarding the alleged head injury in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Board therefore finds that a VA examination is necessary to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

Low Back Disorder, Skin Disorder, Loss of Sense of Smell

The Veteran was afforded a VA general medical examination in September 2008 in conjunction with these claims.  However, the Board finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

On the September 2008 VA examination, the Veteran reported that he injured his back in 1974 during basic training and that he experienced low back pain ever since that time.  The VA examiner noted a diagnosis of lumbar spine degenerative changes with possible right L4-5 radiculopathy.  His VA and private treatment records consistently show assessments of chronic low back pain.  However, the September 2008 VA examiner offered no etiology opinion pertaining to the Veteran's currently diagnosed low back disorder.

Additionally, the Veteran claims a skin disorder and a disorder manifested by loss of sense of smell.  Private treatment records dated from June 2002 through June 2005 reflect various skin diagnoses, to include dermatitis, cellulitis, jock itch, tinea, and pruritis.  With regard to the claimed loss of sense of smell, the Veteran indicated in his VA Form-21-526, that during basic training, he was exposed to gas that affected his sense of smell.  However, the September 2008 VA examination report does not clearly indicate whether these claimed disorders currently exist.

The Board therefore concludes that a remand is required to obtain an opinion as to whether the Veteran's currently diagnosed low back disorder is related to his military service, to include the claimed in-service injury during basic training, and whether the Veteran currently has a currently skin disability or a disorder manifested by loss of sense of smell, and if so, whether such disorder is related to his military service.

Loss of Teeth

The Veteran asserts that in service, he sustained a dental trauma involving loss of two teeth when he was assaulted by four drill sergeants, and is seeking service connection for loss of teeth.  In this regard, the Board notes that the medical evidence of record currently associated with the claims file indicate that he had been treated for caries by extracting multiple teeth.  To that effect, the September 2008 VA examination report reflects that on physical examination, the Veteran had poor dentition with most of his upper teeth missing; and a February 2011 VA dental oral surgery report also shows that the Veteran underwent extraction of multiple erupted teeth # 5,6, and 31, due to extensive caries.  Further, a June 2000 private treatment report noted bony sequestrum in the extraction site of # 19 resulting in osteoitis.

His service treatment records show that the Veteran reported a history of severe tooth or gum trouble on his November 1974 enlistment examination; it also appears that one or two teeth were missing based on the x-ray taken at that time.  However, no entries were made on his dental record form and no separation examination report is available in this case.  Concerning this, the Veteran asserts that he was never provided with a separation physical at the time of his separation, because the military offered him an honorable discharge in lieu of a possible claim for any personal injury he sustained due to the assault in service.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2012).

The record indicates that the Veteran had missing teeth in service and may have current residuals of the same.  However, the September 2008 VA general medical examination report did not address the question of whether any of the Veteran's tooth loss was due to any bone loss through the claimed in-service trauma.  Consequently, on remand the Veteran must be afforded a VA dental examination to determine if he indeed has residuals of missing teeth related to the claimed in-service dental trauma.

Furthermore, the RO has adjudicated the claim of service connection for loss of teeth for the purposes of compensation, but a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (holding that a claim for service connection is also considered a claim for VA outpatient dental treatment, so the Board will also consider his entitlement to service connection for treatment purposes based on the criteria set forth in 38 C.F.R. § 3.381).

As amended on February 29, 2012, 38 C.F.R. § 3.381 provides that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on questions that include, but are not limited to, any of the following: (1) former Prisoner of War (POW) status; (2) whether the veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the veteran is totally disabled due to a service-connected disability.  See 38 C.F.R. § 3.381(a) (2012).

In this case, as the RO has not determined whether the Veteran is eligible for VA outpatient dental treatment, the case should be returned to the RO.  Additionally, the VCAA letter in July 2008 did not notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim, particularly the evidence needed to satisfy the criteria for eligibility for VA outpatient dental treatment.  Therefore, the RO should send the Veteran adequate VCAA notice with regard to his claim for service connection for a dental disorder for the purpose of VA outpatient treatment.

TDIU

As multiple appealed claims for service connection have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with an adequate VCAA notice with regard to his claim of PTSD based on personal assault stressor.  The letter should specifically include a list of examples of such evidence comprising of: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should also be encouraged to submit evidence of behavior changes following the claimed assault as one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009).

With regard to the Veteran's claim for service connection for a dental disorder for the purpose of VA outpatient treatment, send an adequate VCAA notice informing him of the evidence that is necessary to substantiate his claim, particularly the evidence needed to satisfy the criteria for eligibility for VA outpatient dental treatment.

A copy of the letter should be added to the claims files.

2.  Obtain any updated VA treatment records from the VA Medical Center in Minneapolis, Minnesota, and any associated outpatient clinics dated from April 2011to the present.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any PTSD.  The examiner should determine if the Veteran has PTSD, and if so, whether it is related to his claimed in-service stressor.  The examiner should offer an opinion as to whether the in-service stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.  A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any residuals of a traumatic brain injury (TBI) diagnosed, to include headaches and cognitive disorder.  The claims folder must be made available for the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  After review of the service treatment records and pertinent post service medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any residuals of a TBI (including but not limited to headaches and/or cognitive disorder) is related to the Veteran's military service, specifically to include the claimed stab injury in service.  A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

5.  Schedule the Veteran for a VA examination to determine the etiology of his low back disorder.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's low back disorder are at least as likely as not (50 percent probability or more) related to his military service, to include the claimed back injury in service.  A complete rationale must be provided for all opinions expressed.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin disorder or any disorder manifested by loss of sense of smell.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  The examiner should then offer an opinion as to whether any skin disorder or any disorder manifested by loss of sense of smell is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale.

7.  Schedule the Veteran for a VA dental examination to identify any current dental disorder, to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  All indicated testing must be conducted, and all pertinent symptomatology and findings must be reported in detail.  The examiner should then offer an opinion as to whether any currently diagnosed dental disorder is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include a dental trauma from the claimed assault in service.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

8.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

9.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection claims on appeal taking into consideration any newly acquired evidence.

With regard to the claim of entitlement to service connection for residuals of a dental trauma, to include loss of teeth, the RO should consider both whether the Veteran is entitled to VA disability compensation and whether he is eligible for VA outpatient treatment for dental disability.

After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



